Jackson, Chief Justice.
The question to be decided in this case is, should the *483continuance have been granted? The defendant relied in good faith on procuring the services .of General Gartrell, as shown by correspondence; the indictment had just been found true against him; he had witnesses absent in other counties than the venue; he had no power to subpoena them before indictment found. Acts of 1873, p. 33; Code, §3847. The crime alleged against him, an old man and a schoolmaster, is awful, in seducing his scholar, a child in her early teens, and surely he should have had all opportunities the law allows to defend himself. Whilst the facts disclosed in the record make a dreadful "case against him, and whilst we interfere rarely and reluctantly with the presiding judge in questions of continuance, especially when such proof of guilt appears; yet in this case, under these facts, particularly the impossibility of subpoenaing his witnesses in other counties, who would testify derogatory to the character of the girl in respect to virtue and chastity before his school acquaintance with her, and the absence of counsel relied on, and want of preparation in the defence, yet it seems that the ends of justice and the right of a fair trial to those accused, even of the most heinous crimes, demand our interference now.
When the case is tried again, it is hoped that the girl will testify without so much necessity for the repetition of questions, and that the court will be more successful in procuring the witness to answer under the rules of law, and with due regard to the sex and age and natural timidity of the witness. Code, §3854.
Judgment reversed.